OLSZEWSKI, Judge,
concurring:
I wholeheartedly agree that Ms. Branish must prevail in this matter based upon the rights granted to tenants by the legislature in § 250.504-A of the Landlord and Tenant Act. Nevertheless, I write separately concerning the extent of the tenant’s obligations under the Act. Section 250.503-A provides as follows:
Tenant’s duties
The tenant shall comply with all obligations imposed upon tenants by applicable provisions of all municipal, county and Commonwealth codes, regulations, ordinances, and statutes, and in particular, shall:
(1) Not permit any person on the premises with his permission to willfully or wantonly destroy, deface, damage, impair, or remove any part of the structure or dwelling unit, or the facilities, equipment, or appurtenances thereto or used in common, nor himself do any such thing.
(2) Not permit any person on the premises with his permission to willfully or wantonly disturb the peaceful enjoyment of the premises by other tenants and neighbors.
68 P.S. § 250.503-A.
Section 250.503-A is written so as the word “permit” pertains to the phrase “any person on the premises.” Accordingly, it would be redundant for the following phrase, “with his permission,” to also relate back to “any person on the premises.” Instead, “with his permission” must relate to the phrase “to willfully or wantonly, destroy [or disturb].” As such, a tenant is only obliged under § 250.503-A not to grant permission to an invitee to willfully or wantonly cause destruction or disturb other tenants. Quite simply, the statute does not place absolute liability upon a tenant for the acts of his/her invited guests. Thus, a tenant does not fail in his/her obligations if an invitee is rowdy without the tenant’s permission or knowledge. Accordingly, a tenant could conceivably re-invite an unruly guest, who never acted disorderly with the tenant’s permission, and the landlord would be without statutory recourse.
While the statute does not provide the landlord protection in such a case, the landlord clearly may safeguard him/herself through contractual provisions. For example, the lease in the instant case contains the following provision:
11. Damages:
Whenever damage is caused by carelessness, misuse, or neglect on the part of the Tenant, his/her family or visitors, Tenant agrees to pay:
a. the cost of all repairs and do so within 30 days after receipt of the Landlord’s demand for the repair charges; and
b. rent for the period the unit is damaged whether or not it is habitable ...
R.R. at 48 (emphasis added).
Thus, through contractual provisions, the landlord can protect his/her interests. Ultimately, a tenant, who re-invites a rowdy guest who causes a breach of the lease, will face eviction. This point has not been *1109reached in the instant case and it was impermissible for the landlord to pre-emptively prohibit the tenant from inviting certain guests to the property. 68 P.S. § 250.504-A.